The complaint is on an express contract, and not to recover for services on a quantum, meruit. The amount paid by the defendant for the Cowles Camp purchased by defendant is, therefore, irrelevant "to the issue. In so far as the order directs an examination of the defendant as to this amount paid, it must be reversed. The other two subjects of examination were proper. (Richards v. Whiting, 127 App. Div. 208.) Order modified by striking out the subject of examination designated in said order by paragraph 3, and as modified affirmed, without costs. Blackmar, P. J„ Rich, Jaycox, Manning and Kelby, JJ., concur.